      Case 4:18-cv-00333-MW-MJF Document 22 Filed 05/18/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

WILLIE MOORE,

      Petitioner,

v.                                          Case No. 4:18cv333-MW/MJF

MARK S. INCH,

     Respondent.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 21. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The petition for writ of habeas

corpus, ECF No. 1, challenging the judgement of conviction and sentence in State

of Florida v. Willie E. Moore, Leon County Circuit Court Case No. 2013-CF-1076,




                                        1
       Case 4:18-cv-00333-MW-MJF Document 22 Filed 05/18/20 Page 2 of 2




is DENIED. A Certificate of Appealability is DENIED.” The Clerk shall also close

the file.

       SO ORDERED on May 18, 2020.

                                    s/Mark E. Walker
                                    Chief United States District Judge




                                       2
